DETAILED ACTION
Introduction
Claims 1-15 have been examined in this application. Claims 1-3, 5, 7-12, 14, and 15 are amended. Claim 4 is original. Claims 6 and 13 are as previously presented.  This is a final office action in response to the arguments and amendments filed 5/31/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed 5/18/2022, have been fully considered (it is noted that the remarks filed 5/31/2022 do not present any additional arguments).
Regarding the remarks pertaining to the previously made objection (presented on p. 9 under the heading “Claim Objection”), the amendments are acceptable and the previously made objection is therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 9 under the heading “Claim Rejection – 35 USC 112”), the arguments and amendments are partially persuasive.  Particularly, regarding Claim 11, the claim remains indefinite as it is not clear what the second angular difference and first and second movement distances represent. No reasoned arguments have been provided, and therefore the rejection is maintained. For all other previously made rejections under 112(b), the arguments and amendments are persuasive, and the rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 9-11 under the heading “Claim Rejection – 35 USC 101”), the arguments and amendments are persuasive, and the previously made rejection is withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 11-13 under the heading “Claim Rejection – 35 USC § 103”), the arguments and amendments are partially persuasive. The arguments on p. 12 state that the references do not disclose or suggest the limitation to “determine, among the first devices, second devices,” however this appears to be a mere allegation as there are no reasoned arguments pertaining to any specific portions of the prior art references. It is noted that the limitation itself broadly recites determination of some second set of devices, from among the first devices. The broadest reasonable interpretation of the limitation therefore covers any additional discerning or designation of vehicles once a set of first vehicles is established. The office maintains that the reference JP2016128997A (Ishimaru) does disclose the limitation, because data regarding a first set of vehicles is collected and analyzed (e.g. see ST10-ST14 in Figure 6 and the corresponding description, and [0099] for the evaluated vehicles being plural) and the resulting decision that the vehicles are appropriate for a platoon ([0098] i.e. the result of the vehicles in ST16) is a second designated set of devices, which are from among the first devices. It is noted that the claim does not positively recite the second set being a smaller set of devices, or a different set, and only states that they be determined from among the first devices and are capable of group movement. Upon further review of the amendments, the limitation regarding comparing of movement speed and confirming is not taught or suggested in the references relied upon in the previous rejection of the Independent Claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2017/0344023A1 (Laubinger et al.) as well as the previously relied upon references of JP2016128997A (Ishimaru), US2018/0194352A1 (Avedisov et al.), U.S. 6,269,298 B1 (Seto), US2018/0136655A1 (Kim et al.), U.S. 4,679,147 A (Tsujii et al.), and US2007/0078601A1 (Nakano et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 14, and 15, the claims recite determining of second devices for which group movement is capable, followed by confirming whether the self-propelled device is capable of approaching the device group “the device group being constituted by one or more of the second devices.” In the disclosure as originally filed (see e.g. Figure 4, specification ¶0063), a nearby group is identified which is capable of group movement (which appears to correspond to the “second devices” in the claim, and then in S106 is it determined whether approach is possible for that same “nearby device group.” In other words, the disclosure describes confirming approach with the entire group of second devices, and there does not appear to be a comparison to confirm approach only for a subset, or “one or more of the second devices.” Thus, the subject matter regarding the one or more of the second devices was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 14, and 15, the limitation for “comparing” or to “compare a movement speed and a movement direction of a device group with the movement speed and the movement direction of the self-propelled device and confirm…” renders the claims indefinite. The limitation recites comparing and then recites confirming in the same limitation, however it is not clear whether the result of the comparing leads to the confirming (i.e. the confirmation is dependent upon the comparison), or alternatively if the comparing and confirming may be two independent functions. The scope of the limitation is therefore indefinite. For the purposes of examination, the limitation is interpreted as the comparing being performed with the intended use to determine whether group movement is possible.
Additionally, regarding Claims 1, 14, and 15, the phrase for “confirming” or to “confirm whether the self-propelled device is capable of approaching the device group” renders the claims indefinite. The term confirm is generally defined as to establish the truth or correctness of something previously believed or suspected. However, there is no previous determination or condition that the self-propelled device is capable of approaching the device group. It is unclear whether the confirming function is really confirming some previous condition, or alternatively if the phrase “confirm whether” is intended to merely be a determination of whether the self-propelled device is capable of approaching the device group. The scope of the confirming and the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as a determination of whether the self-propelled device is capable of approaching the device group.
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 11, the phrase “second angular difference” renders the claim indefinite. The first angular difference (as recited in Claim 9) is stated to be between the movement direction of the self-propelled device and the direction to the movement destination. However, it is not specified in Claim 11 whether the second angular difference is also between the movement direction of the self-propelled device and direction to the movement destination, or alternatively whether the second angular difference is an angle between some other reference directions or objects or devices. The phrase “when an increment of a first movement distance calculated from the first angular difference and a deemed decrement of a second movement distance based on an increment of movement efficiency during the group movement are compared with each other, and both are equal” explains the condition when the second angular difference occurs, but does not detail what the second angular difference actually is. Additionally, the phrases “first movement distance” and “second movement distance” are recited as movement distances, but it is not clear what the “movement” refers to, and whether it is movement of the self-propelled device, or movement of the first devices, or second devices, or device group, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase “second angular difference” is interpreted as a hypothetical angular difference that would occur between the self-propelled device and the direction to the movement destination, at a hypothetical position of the self-propelled device for which the particular scenario recited in the claim is satisfied, and the first and second movement distances are interpreted as hypothetical movement distances of the self-propelled device from the hypothetical position to the destination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) (English translation used for citation purposes) in view of Published Application US2018/0194352A1 (Avedisov et al.), further in view of Published Application US2017/0344023A1 (Laubinger et al.).

Regarding Claim 1, Ishimaru discloses a self-propelled device (see [0007, 0010] a device in a vehicle, which [0031] may be a bus [0064] including an engine or motor (e.g. route bus 5A3)) comprising:
a memory configured to store instructions (see [0010, 0056] computer program in storage device); and
a processor configured to execute the instructions (see [0056] ECU as a processing unit) to:
acquire a host device movement vector including a movement speed and a movement direction of the self-propelled device (see [0043, 0054], own vehicle speed acquired for vehicle-to-vehicle communication, and Figure 6, [0088] ST10 own vehicle travel direction acquired for evaluation);
acquire first device distance information including a distance (see [0088] a distance between the own vehicle (e.g. route bus 5A3) and other route bus determined) for each (see [0099] the process can occur for a group (e.g. route bus 5A3 determining the platooning for both buses 5A1 and 5A2), i.e. the acquired quantities representing each of the vehicles in the group) of first devices (see Figure 6, [0099] the vehicles evaluated in ST10 being a first set of devices);
acquire a first device movement vector including a movement speed (see [0042, 0053] Figure 4, the in-vehicle devices perform vehicle-to-vehicle communication and share [0043, 0054] speed information) and a movement direction (see [0088] an orientation of the other route bus) of each of the first devices (see [0099] the process can occur for a group, i.e. the acquired quantities representing each device in the group of devices);
determine, among the first devices, second devices (see Figure 6, [0016, 0087], the process of Figure 6 determines whether or not to execute platooning, i.e. the vehicles that are designated for platooning in ST16 are a second set of devices, which are also among the first devices (the evaluated devices in the earlier steps ST10-ST14) based on the first device distance information (see [0088] based on the distance between buses being less than 30m), the host device movement vector (see [0088] based at least on the orientation portion of the vector of the own bus being within 25 degrees of the other bus) and the first device movement vector (see [0088] based on at least the orientation portion of the nearby device being within 25 degrees of the own bus), the second devices being capable of a group movement (see Figure 6, [0098, 0089] the platooning travel mode in ST16 (devices determined to be capable of group movement));
compare a movement direction of a device group with the movement direction of the self-propelled device (see [0088] determining difference in orientation of travel direction) and confirm whether the self-propelled device is capable of approaching the device group (see [0088] platooning possible (which [0087] causes the catching up of the rear vehicle (approach)) when the difference is within a threshold), the device group being constituted by one or more of the second devices (see [0099] the device group approached for platooning being all of the second devices (for which platooning is capable)), and
when it is confirmed that the self-propelled device is capable of approaching the device group  (see [0098] when the travel mode is shifted to platoon travel mode in ST16, responsive to the approach being confirmed to be possible in ST10), control the movement speed and the movement direction of the self-propelled device (see [0064-0065] acceleration, brake, and steering control) so that the self-propelled device approaches the device group (see [0079] autonomous/automatic control of the platooning mode executed to control inter-vehicle distance and [0087] the platoon taking case for one vehicle catching up to another, i.e. approaching).

As above, Ishimaru discloses acquiring the first device distance information including distance (see [0088]) and further discloses the platooning being catching up to another vehicle from the rear (see [0087]).
Ishimaru does not explicitly recite the processor to:
acquire first device distance information including a direction to the self-propelled device for each of first devices.

However, Avedisov et al. teaches a self-propelled device (see e.g. Figure 1C, ego vehicle 123A) configured to:
acquire first device distance information including a direction to the self-propelled device for each of first devices (see Figure 1A, [0043], determining a preceding vehicle and downstream vehicle that are directly in front of the ego vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to incorporate platooning features as taught by Avedisov et al., including identifying direction information including the devices being in front, with the motivation of enhancing safety and comfort and avoiding collisions (see Avedisov et al. [0075]).


As above, Ishimaru discloses comparing a movement direction to confirm that the self-propelled device is capable of platooning, which results in approaching the device group (see [0088] and mapping above), and further discloses acquiring speed data (see [0043] speed of vehicles being communicated vehicle-to-vehicle).

Ishimaru does not explicitly recite the processor to:
compare a movement speed of a device group with the movement speed of the self-propelled device and confirm whether the self-propelled device is capable of approaching the device group.

However, Laubinger et al. teaches a technique for vehicle platooning (see e.g. Claim 1), configured to:
compare a movement speed of a device group with the movement speed of the self-propelled device (see [0190] monitor vehicle speeds and [0192] monitor relative speed of the vehicles) and confirm whether platooning is possible (see [0192] determine if the relative speed is suitable for platooning, e.g. within 10 mph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the platooning requirements in the device of Ishimaru to further include a relative speed requirement, as taught by Laubinger et al., with the motivation of enhancing the robustness of the system to consider speed differentials and improving platooning effectiveness and convenience by managing platoons including reliably identifying circumstances in which platooning is not advised (see Laubinger et al., [0004]).
Regarding Claim 2, Ishimaru further discloses the processor to: control the movement speed and the movement direction of the self-propelled device (see [0064-0065] acceleration, brake, and steering control), after the self-propelled device approaches the device group (see [0079] the platooning under autonomous control, i.e. continued speed and direction control after approach).

Ishimaru does not explicitly recite the self-propelled device according to claim 1, wherein the processor is further configured to execute the instructions… so that the movement speed and the movement direction of the self-propelled device approaches an average of movement vectors of the device group after the self-propelled device approaches the device group.

However, Avedisov et al. teaches the self-propelled device as above, configured to control movement during following:
so that the movement speed and the movement direction of the self-propelled device approaches an average of movement vectors of the device group (see [0075] the ego vehicle responding to downstream vehicle, and the ego vehicle controlled to smoothly match the average velocity (velocity being a vector of speed and direction) of a set of vehicles, in response to an obstruction or traffic jam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the platooning control of Ishimaru (which is after approach) to mirror an average of movement vectors as is taught by Avedisov et al., with the motivation of enhancing safety and comfort by avoiding collisions while smoothly controlling velocity (see Avedisov et al. [0075]).

Regarding Claim 12, Ishimaru discloses wherein the processor is configured to execute the instructions to determine group movement to be possible for the first devices in which a distance from the self-propelled device included in the first device distance information falls below a predetermined value (see Figure 6, [0088] the other route bus being within 30m for a “yes” determination at ST10 leading to group movement at ST16), and a difference in a movement direction calculated from the host device movement vector and the first device movement vector falls below a predetermined value (see [0088] the difference in orientation being below 25 degrees)..

Ishimaru further discloses the host device movement vector and the nearby device movement vector including speed information (see [0053-0054] mapping of Claim 1 above).

Ishimaru does not explicitly recite the self-propelled device according to according to claim 1, wherein the processor determines group movement to be possible in which:
a speed difference calculated from the host device movement vector and the first device movement vector falls below a predetermined value.

However, Laubinger et al. teaches the technique as above, wherein group movement is possible when:
a speed difference calculated from the host device movement vector and the first device movement vector falls below a predetermined value (see [0192] determine if the relative speed is suitable for platooning, e.g. within 10 mph).
The motivation to combine Ishimaru and Laubinger et al. was provided above in the rejection of Claim 1.

Regarding Claim 14, Ishimaru discloses a self-propelling method performed by a processor (see [0056] ECU as a processing unit), the method comprising:
acquiring a host device movement vector including a movement speed and a movement direction of the self-propelled device (see [0043, 0054], own vehicle speed acquired for vehicle-to-vehicle communication, and Figure 6, [0088] ST10 own vehicle travel direction acquired for evaluation);
acquiring first device distance information including a distance (see [0088] a distance between the own vehicle (e.g. route bus 5A3) and other route bus determined) for each (see [0099] the process can occur for a group (e.g. route bus 5A3 determining the platooning for both buses 5A1 and 5A2), i.e. the acquired quantities representing each of the vehicles in the group) of first devices (see Figure 6, [0099] the vehicles evaluated in ST10 being a first set of devices);
acquiring a first device movement vector including a movement speed (see [0042, 0053] Figure 4, the in-vehicle devices perform vehicle-to-vehicle communication and share [0043, 0054] speed information) and a movement direction (see [0088] an orientation of the other route bus) of each of the first devices (see [0099] the process can occur for a group, i.e. the acquired quantities representing each device in the group of devices);
determining, among the first devices, second devices (see Figure 6, [0016, 0087], the process of Figure 6 determines whether or not to execute platooning, i.e. the vehicles that are designated for platooning in ST16 are a second set of devices, which are also among the first devices (the evaluated devices in the earlier steps ST10-ST14) based on the first device distance information (see [0088] based on the distance between buses being less than 30m), the host device movement vector (see [0088] based at least on the orientation portion of the vector of the own bus being within 25 degrees of the other bus) and the first device movement vector (see [0088] based on at least the orientation portion of the nearby device being within 25 degrees of the own bus), the second devices being capable of a group movement (see Figure 6, [0098, 0089] the platooning travel mode in ST16 (devices determined to be capable of group movement) or normal travel mode in ST18 (not capable));
comparing a movement direction of a device group with the movement direction of the self-propelled device (see [0088] determining difference in orientation of travel direction) and confirm whether the self-propelled device is capable of approaching the device group (see [0088] platooning possible (which [0087] causes the catching up of the rear vehicle (approach)) when the difference is within a threshold), the device group being constituted by one or more of the second devices (see [0099] the device group approached for platooning being all of the second devices (for which platooning is capable)), and
when it is confirmed that the self-propelled device is capable of approaching the device group  (see [0098] when the travel mode is shifted to platoon travel mode in ST16, responsive to the approach being confirmed to be possible in ST10), control the movement speed and the movement direction of the self-propelled device (see [0064-0065] acceleration, brake, and steering control) so that the self-propelled device approaches the device group (see [0079] autonomous/automatic control of the platooning mode executed to control inter-vehicle distance and [0087] the platoon taking case for one vehicle catching up to another, i.e. approaching).

As above, Ishimaru discloses acquiring the first device distance information including distance (see [0088]) and further discloses the platooning being catching up to another vehicle from the rear (see [0087]).
Ishimaru does not explicitly recite:
acquiring first device distance information including a direction to the self-propelled device for each of first devices.

However, Avedisov et al. teaches a self-propelled device (see e.g. Figure 1C, ego vehicle 123A) configured to:
acquiring first device distance information including a direction to the self-propelled device for each of first devices (see Figure 1A, [0043], determining a preceding vehicle and downstream vehicle that are directly in front of the ego vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to incorporate platooning features as taught by Avedisov et al., including identifying vehicles in front and approaching a platoon’s average of movement vectors with the motivation of enhancing safety and comfort and avoiding collisions (see Avedisov et al. [0075]).


As above, Ishimaru discloses comparing a movement direction to confirm that the self-propelled device is capable of platooning, which results in approaching the device group (see [0088] and mapping above), and further discloses acquiring speed data (see [0043] speed of vehicles being communicated vehicle-to-vehicle).

Ishimaru does not explicitly recite:
comparing a movement speed of a device group with the movement speed of the self-propelled device and confirm whether the self-propelled device is capable of approaching the device group.

However, Laubinger et al. teaches a technique for vehicle platooning (see e.g. Claim 1), configured to:
comparing a movement speed of a device group with the movement speed of the self-propelled device (see [0190] monitor vehicle speeds and [0192] monitor relative speed of the vehicles) and confirm whether platooning is possible (see [0192] determine if the relative speed is suitable for platooning, e.g. within 10 mph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the platooning requirements in the device of Ishimaru to further include a relative speed requirement, as taught by Laubinger et al., with the motivation of enhancing the robustness of the system to consider speed differentials and improving platooning effectiveness and convenience by managing platoons including reliably identifying circumstances in which platooning is not advised (see Laubinger et al., [0004]).

Regarding Claim 15, Ishimaru discloses a non-transitory computer-readable recording medium that stores a program (see [0010, 0056] computer program in storage device) that causes a computer (see [0056] ECU as a processing unit) to execute:
acquiring a host device movement vector including a movement speed and a movement direction of the self-propelled device (see [0043, 0054], own vehicle speed acquired for vehicle-to-vehicle communication, and Figure 6, [0088] ST10 own vehicle travel direction acquired for evaluation);
acquiring first device distance information including a distance (see [0088] a distance between the own vehicle (e.g. route bus 5A3) and other route bus determined) for each (see [0099] the process can occur for a group (e.g. route bus 5A3 determining the platooning for both buses 5A1 and 5A2), i.e. the acquired quantities representing each of the vehicles in the group) of first devices (see Figure 6, [0099] the vehicles evaluated in ST10 being a first set of devices);
acquiring a first device movement vector including a movement speed (see [0042, 0053] Figure 4, the in-vehicle devices perform vehicle-to-vehicle communication and share [0043, 0054] speed information) and a movement direction (see [0088] an orientation of the other route bus) of each of the first devices (see [0099] the process can occur for a group, i.e. the acquired quantities representing each device in the group of devices);
determining, among the first devices, second devices (see Figure 6, [0016, 0087], the process of Figure 6 determines whether or not to execute platooning, i.e. the vehicles that are designated for platooning in ST16 are a second set of devices, which are also among the first devices (the evaluated devices in the earlier steps ST10-ST14) based on the first device distance information (see [0088] based on the distance between buses being less than 30m), the host device movement vector (see [0088] based at least on the orientation portion of the vector of the own bus being within 25 degrees of the other bus) and the first device movement vector (see [0088] based on at least the orientation portion of the nearby device being within 25 degrees of the own bus), the second devices being capable of a group movement (see Figure 6, [0098, 0089] the platooning travel mode in ST16 (devices determined to be capable of group movement) or normal travel mode in ST18 (not capable));
comparing a movement direction of a device group with the movement direction of the self-propelled device (see [0088] determining difference in orientation of travel direction) and confirm whether the self-propelled device is capable of approaching the device group (see [0088] platooning possible (which [0087] causes the catching up of the rear vehicle (approach)) when the difference is within a threshold), the device group being constituted by one or more of the second devices (see [0099] the device group approached for platooning being all of the second devices (for which platooning is capable)), and
when it is confirmed that the self-propelled device is capable of approaching the device group  (see [0098] when the travel mode is shifted to platoon travel mode in ST16, responsive to the approach being confirmed to be possible in ST10), control the movement speed and the movement direction of the self-propelled device (see [0064-0065] acceleration, brake, and steering control) so that the self-propelled device approaches the device group (see [0079] autonomous/automatic control of the platooning mode executed to control inter-vehicle distance and [0087] the platoon taking case for one vehicle catching up to another, i.e. approaching).

As above, Ishimaru discloses acquiring the first device distance information including distance (see [0088]) and further discloses the platooning being catching up to another vehicle from the rear (see [0087]).
Ishimaru does not explicitly recite:
acquiring first device distance information including a direction to the self-propelled device for each of first devices.

However, Avedisov et al. teaches a self-propelled device (see e.g. Figure 1C, ego vehicle 123A) configured to:
acquiring first device distance information including a direction to the self-propelled device for each of first devices (see Figure 1A, [0043], determining a preceding vehicle and downstream vehicle that are directly in front of the ego vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to incorporate platooning features as taught by Avedisov et al., including identifying vehicles in front and approaching a platoon’s average of movement vectors with the motivation of enhancing safety and comfort and avoiding collisions (see Avedisov et al. [0075]).


As above, Ishimaru discloses comparing a movement direction to confirm that the self-propelled device is capable of platooning, which results in approaching the device group (see [0088] and mapping above), and further discloses acquiring speed data (see [0043] speed of vehicles being communicated vehicle-to-vehicle).

Ishimaru does not explicitly recite:
comparing a movement speed of a device group with the movement speed of the self-propelled device and confirm whether the self-propelled device is capable of approaching the device group.

However, Laubinger et al. teaches a technique for vehicle platooning (see e.g. Claim 1), configured to:
comparing a movement speed of a device group with the movement speed of the self-propelled device (see [0190] monitor vehicle speeds and [0192] monitor relative speed of the vehicles) and confirm whether platooning is possible (see [0192] determine if the relative speed is suitable for platooning, e.g. within 10 mph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the platooning requirements in the device of Ishimaru to further include a relative speed requirement, as taught by Laubinger et al., with the motivation of enhancing the robustness of the system to consider speed differentials and improving platooning effectiveness and convenience by managing platoons including reliably identifying circumstances in which platooning is not advised (see Laubinger et al., [0004]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) (English translation used for citation purposes) in view of Published Application US2018/0194352A1 (Avedisov et al.), further in view of Published Application US2017/0344023A1 (Laubinger et al.), further in view of Patent U.S. 6,269,298 B1 (Seto).

Regarding Claim 3, Ishimaru discloses wherein processor is further configured to execute the instructions to control the movement speed and the movement direction of the self-propelled device (see [0075] autonomous platooning) to control the distance from each of the second devices (see [0079] inter-vehicle distance automatic control).

Ishimaru does not explicitly recite the self-propelled device according to claim 2, wherein the processor is further configured to execute the instructions… such that the distance from each of the second devices exceeds a safety value which is a predetermined value.

However, Seto teaches a technique for inter-vehicle distance control (see e.g. Claim 1), executing instructions (see Claim 1, a control apparatus, 6:3-11 using a computer):
such that the distance from other vehicles exceeds a safety value which is a predetermined value (see Claims 1, 6, controlling for target vehicular motion such that the target vehicular motion is being greater than the minimum value of the target value of the inter-vehicle distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and platooning with the second devices of Ishimaru to use a minimum distance as is taught by Seto, with the motivation of increasing the flexibility of the system and passenger comfort by preventing disagreeable feelings when handling lane changes or other traffic (see Seto 3:28-38).

Regarding Claim 4, Ishimaru does not explicitly recite the self-propelled device according to claim 3, wherein the safety value is determined according to the movement speed of the self-propelled device.
However, Seto teaches the technique as above,
wherein the safety value is determined according to the movement speed of the self-propelled device (see Claim 7, calculating the minimum value of the target value of the inter-vehicle distance using the vehicular velocity of the vehicle).
The motivation to combine Ishimaru and Seto was provided in the rejection of Claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) (English translation used for citation purposes) in view of Published Application US2018/0194352A1 (Avedisov et al.), further in view of Published Application US2017/0344023A1 (Laubinger et al.), further in view of Published Application US2018/0136655A1 (Kim et al.).

Regarding Claim 5, Ishimaru further discloses speed control of the self-propelled device (see [0075, 0079], autonomous platooning and inter-vehicle distance control).

Ishimaru does not explicitly recite the self-propelled device according to claim 2, wherein the processor is configured to execute the instructions to perform control to increase the movement speed of the self-propelled device in a case where a change in the movement speed of the self- propelled device does not occur for a certain period of time.

However, Kim et al. teaches a technique for speed control,
to increase the movement speed of the self-propelled device in a case where a change in the movement speed of the self- propelled device does not occur for a certain period of time. (see [0283-0284] the autonomous vehicle can start driving to a second destination from a stop (increase in speed) when it has been stopped for a predetermined time (no change in speed)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to perform the speed control as is taught by Kim et al., with the motivation of increasing convenience for a plurality of users of the vehicle (see Kim et al. [0285]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) (English translation used for citation purposes) in view of Published Application US2018/0194352A1 (Avedisov et al.), further in view of Published Application US2017/0344023A1 (Laubinger et al.), further in view of Patent U.S. 4,679,147 A (Tsujii et al.).

Regarding Claim 6, Ishimaru further discloses the processor is further configured to execute the instructions to:
acquire movement destination distance information including route information (see [0019] acquiring route to compare to another for platooning (a route being a series of destinations))
wherein the processor is further configured to execute the instructions to determine that the group movement is not possible in a case where the route differs (see Figure 7, [0103-0105] cancel platooning for a branch point such as a turn at an intersection).

Ishimaru does not explicitly recite the self-propelled device according to claim 2, configured to execute the instructions to: 
acquire movement destination distance information including a distance and a direction to a movement destination of the self-propelled device; and
calculate a degree of deviation based on the host device movement vector and the movement destination distance information, 
wherein the processor is further configured to execute the instructions to determine that the group movement is not possible in a case where the degree of deviation calculated exceeds a predetermined value relating to a group movement determination.

However, Tsujii et al. teaches a device for navigation of a self-propelled device (see e.g. Claim 1), configured to:
acquire movement destination distance information including a distance (see 5:21-29 distance between running start point and destination) and a direction to a movement destination of the self-propelled device (see 5:26-27 a bearing of a straight line from running start point to destination); and
calculate a degree of deviation based on the host device movement vector and the movement destination distance information (see 5:63 – 6:2 an angular difference (degree of deviation) between the running direction (part of the host device movement vector) and the destination bearing (part of the destination distance information)), 
wherein the route differs in a case where the degree of deviation calculated exceeds a predetermined value (see 6:3-13 when the deviation exceeds 30 degrees a turn zone is designated, indicating a turn, i.e. a difference in route compared to the present road).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the group movement determination (based on a route difference) in Ishimaru to use the degree of deviation, as taught by Tsujii et al., resulting in the group movement being determined to not be possible when the deviation exceeds a predetermined value (and therefore the value related to a group movement determination) with the motivation of enhancing efficiency by facilitating route deviations with reduced time (see Tsujii et al. 1:40-54).
Regarding Claim 7, Ishimaru discloses the self-propelled device according to claim 6, wherein the processor is further configured to execute the instructions to control the movement speed and the movement direction of the self-propelled device (see [0036, 0074] autonomous travel in a normal driving mode) so that the self-propelled device approaches the movement destination (see [0009] traveling in normal mode on the first route, i.e. to one or more destinations) in a case where it is determined that the group movement is not possible (see [0089] the normal travel mode in ST18 when platooning is not possible, or [0105] the normal traveling mode as a result of cancelling platooning in ST24).

Regarding Claim 8, Ishimaru discloses wherein the processor is further configured to execute the instructions to set the movement destination to a position that is on an extension line of the host device movement vector (see Figure 5, [0082], route bus 5A3 following route R3 which turns at J6 (i.e. resets the immediate destination to the next intersection, which is on an extension line (the road) of the movement vector after the turn) when the route changes (see Figure 5, after the turn at J6).

Ishimaru does not explicitly recite the self-propelled device according to claim 6, wherein the setting occurs:
when the degree of deviation calculated exceeds a predetermined value relating to movement destination setting.

However, Tsujii et al. teaches the device as above, wherein a turn occurs:
when the degree of deviation calculated exceeds a predetermined value relating to movement destination setting (see 6:3-13 when the deviation exceeds 30 degrees a turn zone is designated, indicating a turn, which is a value related to navigation guidance to destinations).
The motivation to combine Ishimaru and Tsujii et al. was provided in the rejection of Claim 6.

Regarding Claim 9, Ishimaru does not explicitly recite the self-propelled device according to claim 6, wherein the processor is configured to execute the instructions to calculate a first angular difference between the movement direction of the self-propelled device acquired from the host device movement vector and the direction to the movement destination included in the movement destination distance information as the degree of deviation.

However, Tsujii et al. teaches the device as above, configured to:
calculate a first angular difference between the movement direction of the self-propelled device acquired from the host device movement vector and the direction to the movement destination included in the movement destination distance information as the degree of deviation (see 5:63 – 6:2 an angular difference (degree of deviation) between the running direction (part of the host device movement vector) and the destination bearing (part of the destination distance information)).
The motivation to combine Ishimaru and Tsujii et al. was provided in the rejection of Claim 6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2016128997A (Ishimaru) (English translation used for citation purposes) in view of Published Application US2018/0194352A1 (Avedisov et al.), further in view of Published Application US2017/0344023A1 (Laubinger et al.), further in view of Publication US2007/0078601A1 (Nakano et al.).
Regarding Claim 13, Ishimaru further discloses the group movement being dependent upon an approach (see [0088]).
Ishimaru does not explicitly recite the self-propelled device according to claim 1, wherein the processor is configured to execute the instructions to use information relating to a prediction of a movement from a current location after a predetermined period of time as the host device movement vector.

However, Nakano et al. teaches a vehicle which can determine an approach (see Figure 2, [0058] performed by ECU) by using:
information relating to a prediction of a movement from a current location after a predetermined period of time as the host device movement vector (see [0060-0062] using predicted velocity and azimuth angle (together defining the movement vector) in S2 in order based on current position from S1 in order to determine an approach in S3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Ishimaru to predict an approach using a prediction of a movement as the host device movement vector as is taught by Nakano et al., with the motivation of increasing efficiency by predicting an approach in advance without substantially increasing a volume of data to be processed and increasing safety and convenience by increasing driver awareness and decision making time (see Nakano et al. [0006]).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, and are rejected under 112 (see Claim Rejections – 112 above), but would be allowable if the claims were amended to overcome the rejections under 112 and if the claims were to be rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding Claims 1, 2, 6, and 9, the prior art references JP2016128997A (Ishimaru), US2018/0194352A1 (Avedisov et al.), US2017/0344023A1 (Laubinger et al.), and U.S. 4,679,147 A (Tsujii et al.) teach the limitations as set forth above (see Claim Rejections under 103, above).
Particularly, Tsujii et al. teaches the first angular difference as the deviation information in Claim 9 which is compared against a predetermined value (see 5:63 – 6:2 and mapping above), which is related to group movement, per the combination with Ishimaru.
However, regarding Claim 10, the prior art does not disclose or render obvious the device, configured:
to correct the first angular difference to a second angular difference based on the movement destination distance information, the host device movement vector, and movement characteristics of the self-propelled device, the second angular difference being an angular difference after a movement of the self-propelled device in a traveling direction only by a distance calculated from the host device movement vector and the movement characteristics of the self-propelled device.
Additionally, regarding Claim 11, the prior art does not disclose or render obvious the device,
wherein the self-propelled device determines a second angular difference as the predetermined value relating to the group movement determination, the second angular difference being an angular difference when an increment of a first movement distance calculated from the first angular difference and a deemed decrement of a second movement distance based on an increment of movement efficiency during the group movement are compared with each other, and both are equal
Examiner’s note: the prior art does not disclose or render obvious the claim, as interpreted in light of the issues of indefiniteness specified in the Claim Rejections above under 112.
The prior rejections of Claims 10 and 11 under 103 are withdrawn. The combination of limitations defining the particular correction of angular difference based on the particular factors and after only the particular movement as recited in Claim 10, and the particular second angular difference for the specific required scenario in Claim 11, along with the particularly claimed parts integrated into the self-propelled device is not found or made obvious by the prior art, and such features could not be combined and integrated with the first angular difference of Tsujii et al., in light of the combination with other references, without resorting to improper hindsight reconstruction of the claims. The combination with the other claim limitations is neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 10 and 11 would be allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619